Order of the Appellate Division affirming decree of Surrogate's Court, affirmed, with costs to all parties appearing separately and filing briefs payable out of the estate.
Appeal from order denying application for inclusion in the record of the proceedings upon the probate of the will of Charles Everson dismissed without costs upon the ground that that order does not finally determine any matter within the meaning of the Constitution.
Concur: LOUGHRAN, Ch. J., CONWAY, DESMOND, THACHER and DYE, JJ. Taking no part: LEWIS and MEDALIE, JJ.